Name: Commission Regulation (EEC) No 3277/87 of 30 October 1987 fixing the amount of the reduction applicable under the special arrangements for maize and sorghum imports into Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 10 . 87No L 309/58 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3277/87 of 30 October 1987 fixing the amount of the reduction applicable under the special arrangements for maize and sorghum imports into Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (CEE) No 1799/87 of 25 June 1987 on special arrangements for imports of maize and sorghum into Spain from 1987 to 1990 ('), and in prticular Article 3 thereof, Whereas Commission Regulation (EEC) No 3105/87 of 16 October 1987 setting implementing rules for the special arrangements for maize and sorghum imports into Spain during the period 1987 to 1990 (2) laid down the framework of detailed rules to ensure that the purposes of the said Regulation are respected ; Whereas the amount of the reduction in the import levy on maize and sorghum imported into Spain should be fixed at a level enabling, on the one hand, the import of the quantities provided for under the Agreement between the European Economic Community and the United States of America (3) and, on the other hand, to avoid any disturbance of the Spanish cereals market ; Whereas Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific (ACP) States or in the overseas countries and territories^), as last amended by Regulation (EEC) No 1821 /87 (5), provides, in particular, for a 50 % reduction in the levy of sorghum ; whereas the combination of this advantage with the reduction provided for under this Regulation would disturb the Spanish market for cereals ; whereas this difficulty can be overcome by setting a special reduction of the levy on sorghum imported under this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The import levy reduction provided for in Article 3 of Regulation (EEC) No 1799/87 shall be :  58 ECU per tonne for maize,  7 ECU per tonne for sorghum originating in the ACP States,  58 ECU per tonne for sorghum of other origins. Article 2 Commission Regulations (EEC) No 2644/87 (*) and (EEC) No 2451 /87 Q are abrogated. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 October 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 170, 30 . 6 . 1987 , p. 1 . (2) OJ No L 294, 17 . 10 . 1987, p . 15 . (3) OJ No L 98 , 10 . 4 . 1987, p. 1 . (4) OJ No L 61 , 1 . 3 . 1985, p. 4. O OJ No L 172, 30 . 6 . 1987, p. 102 . (6) OJ No L 248 , 1 . 9 . 1987, p. 62. o OJ No L 227, 14. 8 . 1987, p. 13 .